BUTTLER, P. J.,
dissenting.
The primary question is whether a concrete walk around a swimming pool that is adjacent to a patio that, in turn, is adjacent to a house is a “floor” of a “dwelling unit” within the meaning of the Residential Landlord and Tenant Act. ORS 91.700 to ORS 91.895 (RLTA). If it is, the landlord must maintain it in “good repair;” if it is not, the landlord’s only statutory obligation is to keep it “clean, sanitary and free from all accumulations of debris, filth, rubbish, garbage, rodents and vermin * * *.” ORS 91.770(l)(f) and (h).1
During oral argument, plaintiffs counsel conceded that the swimming pool is an “appurtenance” to the house. The pool’s filtering system, obviously, is an appurtenance to the pool, and the surface skimmer, equally obviously, is an appurtenance to the filtering system, and its cover, which plaintiff claims was not kept in good repair, is an appurtenance to the skimmer. The majority does not explain how an appurtenance to an appurtenance to an appurtenance to a *404dwelling unit, becomes a “floor” of a “dwelling unit,” particularly when “dwelling unit” is defined as a “structure or the part of a structure that is used as a home, residence or sleeping place * * * ” ORS 91.705(3).
The majority relies solely on Humbert v. Sellars, 300 Or 113, 708 P2d 344 (1985), in which the plaintiff slipped and fell when she stepped from the dwelling’s entry steps onto a patio on which there was an accumulation of water. In holding that the patio over which a person was required to travel in order to enter or leave the house was a “floor,” the court said:
“The specific inclusion, in ORS 91.770(l)(f) of the words ‘[b]uilding, grounds and appurtenances at the time of the commencement of the rental agreement in every part clean, sanitary and free from all accumulations of debris, filth, rubbish, garbage, rodents and vermin’ suggest that the term ‘dwelling unit’ would include a patio floor such as is involved in this case. Section (l)(h) requires ‘[fjloors, walls, ceilings, stairways and railings [to be] maintained in good repair.’ There is no suggestion that floors, stairs and railings include only interior floors, stairs and railings. We hold that the surface upon which the plaintiff was walking was a ‘floor’ within the definition of ORS 91.770(l)(h), and that the trial court erred in granting the defendants’ motion for summary judgment.” 300 Or at 121. (Footnotes omitted.)
Curiously, the court did not distinguish between the landlord’s duty with respect to “grounds and appurtenances” and “floors” and did not, as Judge Lent in his concurring opinion and Judge Campbell in his dissent pointed out, purport to decide whether the landlord was required to keep the patio “clean, sanitary and free from all accumulations of debris” or whether he was required to maintain it in good repair or, for that matter, whether the plaintiffs allegations of negligence amounted to a breach of either of those statutory breaches of duty.
However, in Bellikka v. Green, 306 Or 630, 762 P2d 997 (1988), the court made it clear that a landlord’s statutory duty is different, depending on whether the claim relates to “grounds and appurtenances” or to “floors, walls, ceilings, stairways and railings:
“Plaintiff seeks to erase the distinction between floors and grounds that this court made in Humbert. The statute sets different standards for different parts of the property. With *405regard to ‘floors’—at issue in Humbert—the landlord must maintain them in ‘good repair.’ As to ‘grounds,’ they must be ‘clean, sanitary and free from accumulation of debris.’ ” 306 Or at 634.2
In Bellikka, the plaintiff was injured when she stepped into a concealed hole in the lawn while “trick or treating” on Halloween. The court, distinguishing the case from Humbert v. Sellars, supra, held that the landlord was not obligated to keep the “grounds and appurtenances” in good repair under ORS 91.770(l)(f).
To me, this case is governed by Bellikka v. Green, supra. In Humbert v. Sellars, supra, the plaintiff was required to walk on the patio in order to enter or leave the house; here, plaintiff was not required to walk on or along the concrete walk adjacent to the swimming pool in order to enter or leave the house. The landlord’s statutory duty was to maintain that area, containing appurtenances, clean and sanitary and free from accumulation of debris. There was no contention or evidence that defendant failed to do that.
In the alternative, plaintiff contends that defendants breached ORS 91.770(1) (i) by not maintaining a “facility” in good repair. That subsection provides:
“Ventilating, air conditioning and other facilities and appliances, including elevators, maintained in good repair if supplied or required to be supplied by the landlord.”
Obviously, the statutory language is not a specific, all-inclusive list; however, if it were, the doctrine of expressio unis est exclusio alterius would be applicable, excluding items not specifically named. Plaintiff apparently contends that the statute includes a general list of items that should be construed to include a swimming pool and related appurtenances. Granted that the statute sets forth a general, rather than a specific, list, I do not agree that the general list includes a *406swimming pool and its appurtenances under the doctrine of ejusdem generis. In Bellikka v. Green, supra, the court said:
“But when the legislature chooses to state both a general standard and a list of specifics, the specifics do more than place their particular subjects beyond the dispute; they also refer the scope of the general standard to matters of the same kind, often phrased in Latin as ‘ejusdem generis.’ ” 306 Or at 636.
The cover for a surface skimmer appurtenant to a swimming pool filtering system appurtenant to a swimming pool appurtenant to a dwelling is not of the same kind and nature as ventilating and air conditioning systems or elevators. Rather, “grounds and appurtenances” are covered by ORS 91.770(l)(f).
Accordingly, I would affirm the trial court’s granting defendant’s motion for judgment of involuntary dismissal on all of plaintiffs claims based on the RLTA, and I therefore dissent.

 ORS 91.770(l)(f) and (h) provide:
“(1) A landlord shall at all times during the tenancy maintain the dwelling unit in a habitable condition. For purposes of this section, a dwelling unit shall be considered unhabitable if it substantially lacks:
“ * * * *
“(f) Building, grounds and appurtenances at the time of the commencement of the rental agreement in every part clean, sanitary and free from all accumulations of debris, filth, rubbish, garbage, rodents and vermin, and all areas under control of the landlord kept in every part clean, sanitary and free from all accumulations of debris, filth, rubbish, garbage, rodents and vermin;
“ * * * *
“(h) Floors, walls, ceilings, stairways and railings maintained in good repair.”


 The court’s interpretation of the relevant statutory provisions in Bellika appears to be at odds with the language quoted above from Humbert v. Sellars, supra. Humbert appears to say that, because a dwelling unit includes “building, grounds and appurtenances,” ORS 91.770(1)(f), it would also include a patio floor; because a floor need not be inside, ORS 91.770(1)(h) includes a patio floor. If that rationale is correct, it would seem to follow that “grounds and appurtenances” must be kept in good repair. Bellikka clearly holds that that conclusion is wrong.